Affirmed as Modified and Opinion Filed September 11, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01028-CR
                                      No. 05-13-01029-CR
                                      No. 05-13-01030-CR

                             ANGELA KAY TAYLOR, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F13-30649-Q, F13-55642-Q, F12-40522-Q

                              MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Myers and Evans
                               Opinion by Chief Justice Wright

       Angela Kay Taylor appeals from three convictions for theft of property. In four issues,

appellant contends the evidence is insufficient to support the trial court’s order for appellant to

pay court costs and the judgments should be modified to reflect the name of the attorney who

represented the State and that there were no plea bargain agreements in these cases. We modify

the trial court’s judgments and affirm as modified.
                                              BACKGROUND

       In cause no. 05-13-01028-CR, appellant waived a jury, pleaded guilty to theft of property

valued at $1,500 or more but less than $20,000, and pleaded true to two enhancement

paragraphs. See TEX. PENAL CODE ANN. § 31.03(a), (e)(4) (West Supp. 2013). In cause no. 05-

13-01029-CR, appellant waived a jury, pleaded guilty to theft of property valued at less than

$1,500, having two prior theft convictions, and pleaded true to two enhancement paragraphs.

See id. After finding appellant guilty and the enhancement paragraphs true, the trial court

assessed punishment at ten years’ imprisonment in each case. The trial court’s judgments also

include orders that appellant pay $219 in court costs.

       In cause no. 05-13-01030-CR, appellant waived a jury, pleaded guilty to theft of property

valued at less than $1,500, having two prior theft convictions, and pleaded true to two

enhancement paragraphs. See id. Pursuant to a plea bargain agreement, the trial court deferred

adjudicating guilt and placed appellant on five years’ community supervision. The State later

moved to adjudicate guilt, alleging appellant violated several conditions of community

supervision. Appellant pleaded true to the allegations in a hearing on the motion. The trial court

found the allegations true, adjudicated appellant guilty, and assessed punishment at two years’

confinement in state jail.

                                          COURT COSTS
       In her first two issues, appellant contends that in cause nos. 05-13–1028-CR and 05-13-

01029-CR, the evidence is insufficient to support the trial court’s orders for her to pay $219 in

court costs. Appellant asserts the clerk’s records do not contain bills of costs and, thus, the

evidence is insufficient. The record before us contains the bill of costs in each of these cases.

Appellant’s complaints, including those contained in her objection to the supplemental clerk’s

records, have been addressed and rejected. See Johnson v. State, 423 S.W.3d 385, 390 (Tex.

                                                ‐2‐ 
Crim. App. 2014) (holding that “a bill of costs is a relevant item that if omitted from the record,

can be prepared and added to the record via a supplemental clerk’s record”); Coronel v. State,

416 S.W.3d 550, 555–56 (Tex. App.––Dallas, pet. ref’d). We overrule appellant’s first two

issues.

                                       MODIFY JUDGMENTS

          In her third and fourth issues, appellant contends the judgments should be modified to

accurately reflect the name of the attorney representing the State in the proceedings and to show

there were no plea bargain agreements. The State agrees the judgments should be modified as

appellant has requested.

          The records show that during the joint plea/motion to adjudicate hearing, the State was

represented by Andrew Anagnostis at the hearing. However, the judgments in cause nos. 05-13-

01028-CR and 05-13-01029-CR inaccurately recite the attorney for the State as Michelle

Shugart. Further, appellant entered open guilty pleas to the charges in the indictments and a plea

of true to the motion to adjudicate. The judgments inaccurately state terms of plea bargain

agreements.     We sustain appellant’s third and fourth issues.     We modify the trial court’s

judgments to show Andrew Anagnostis was the attorney for the State and that the terms of the

plea bargain were open. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28

(Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991,

pet. ref’d).

                                           CONCLUSION

           In cause no. 05-13-01028-CR and cause no. 05-13-01029-CR, we modify the trial

court’s judgment to show the attorney for the State is Andrew Anagnostis, and the terms of the




                                                ‐3‐ 
plea bargain are “open.”   In cause no. 05-13-01030-CR, we modify the trial court’s judgment

adjudicating guilt to show the terms of the plea bargain are “open.”

       As modified, we affirm the trial court’s judgments.



Do Not Publish
TEX. R. APP. P. 47
131028F.U05
 
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE
 
 




                                                ‐4‐ 
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                          JUDGMENT


ANGELA KAY TAYLOR, Appellant                           Appeal from the 204th Judicial District
                                                       Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01028-CR           V.                        F13-30649-Q).
                                                       Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                           Justices Myers and Evans participating.



          Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follow:

          The section entitled “Attorney for State” is modified to show “Andrew Anagnostis.”

          The section entitled “Terms of Plea Bargain” is modified to show “Open.”

          As modified, we AFFIRM the trial court’s judgment.



          Judgment entered September 11, 2014




                                                ‐5‐ 
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                          JUDGMENT


ANGELA KAY TAYLOR, Appellant                           Appeal from the 204th Judicial District
                                                       Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01029-CR           V.                        F13-55642-Q).
                                                       Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                           Justices Myers and Evans participating.



          Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follow:

          The section entitled “Attorney for State” is modified to show “Andrew Anagnostis.”

          The section entitled “Terms of Plea Bargain” is modified to show “Open.”

          As modified, we AFFIRM the trial court’s judgment.



          Judgment entered September 11, 2014




                                                ‐6‐ 
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                          JUDGMENT


ANGELA KAY TAYLOR, Appellant                           Appeal from the 204th Judicial District
                                                       Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01030-CR           V.                        F12-40522-Q).
                                                       Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                           Justices Myers and Evans participating.



          Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follow:

          The section entitled “Terms of Plea Bargain” is modified to show “Open.”

          As modified, we AFFIRM the trial court’s judgment.



          Judgment entered September 11, 2014



 




                                                ‐7‐